EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Teddi Maranzano, on 03/18/2021.


The application claims 1, 9 and 14 are amended as follows:

Referring to claim 1: Please replace claim 1 as follows:

1. (Currently Amended) A computer-implemented method comprising: 
receiving during an initial phase, by one or more processing units, a plurality of biometric feature inputs from an input module of the user device wherein each of the biometric feature inputs is stored in the user device, and is used equally to authenticate one or more activities; 
assigning a weight to each of the one or more activities, and calculating a score for each of the biometric feature inputs based on a weighted frequency of an association of each of the biometric feature inputs with a specific activity from among the one or more activities;
determining a primary biometric feature input from among the biometric feature inputs for the specific activity based on the primary biometric feature input having a higher score among the biometric feature inputs; and


Referring to claim 9: Please replace claim 9 as follows:

9. (Currently Amended) A computer-implemented system, comprising: 
one or more processors; 
a memory coupled to at least one of the processors; and 
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions of: 
receiving during an initial phase a plurality of biometric feature inputs from an input module of the user device wherein each of the biometric feature inputs is stored in the user device, and is used equally to authenticate one or more activities; 
assigning a weight to each of the one or more activities, and calculating a score for each of the biometric feature inputs based on a weighted frequency of an association of each of the biometric feature inputs with a specific activity from among the one or more activities;
determining a primary biometric feature input from among the biometric feature inputs for the specific activity based on the primary biometric feature input having a higher score among the biometric feature inputs; and 
based on the determination of the primary biometric feature input, beginning a deployment phase, wherein access controlled operations require the primary biometric feature input for authentication.


Referring to claim 14: Please replace claim 14 as follows:

14. (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions readable by a device to cause the device to perform a method comprising: 
receiving during an initial phase, by one or more processing units, a plurality of biometric feature inputs from an input module of the user device wherein each of the biometric feature inputs is stored in the user device, and is used equally to authenticate one or more activities;
assigning a weight to each of the one or more activities, and calculating a score for each of the biometric feature inputs based on a weighted frequency of an association of each of the biometric feature inputs with a specific activity from among the one or more activities;
determining a primary biometric feature input from among the biometric feature inputs for the specific activity based on the primary biometric feature input having a higher score among the biometric feature inputs; and 
based on the determination of the primary biometric feature input, beginning a deployment phase, wherein access controlled operations require the primary biometric feature input for authentication.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433